Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 20, 2017

                                       No. 04-16-00493-CR

                                        Jose GUTIERREZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR11673
                             Honorable Pat Priest, Judge Presiding


                                          ORDER
        The appellant’s brief was originally due to be filed on December 15, 2016. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to January 17, 2017. On January 17, 2017, the appellant filed a motion requesting an
additional extension of time to file the brief until February 16, 2017, for a total extension of sixty
days. The motion is GRANTED. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED ABSENT EXTENUATING CIRCUMSTANCES. The Appellant’s brief must be
filed by February 16, 2017.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2017.




                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court